Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101


2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-8, 9-11 are rejected under 35 U.S.C. 101 because for example independent claim 1 recites steps: receiving indication information sent by a video receiving device, wherein the indication information is used to indicate an image super-resolution capability of the video receiving device;
 determining that the indication information indicates the image super-resolution capability of the video receiving device is enabled, and obtaining a video having a target frame rate and a target resolution that correspond to the indication information; and
sending the video having the target frame rate and the target resolution to the video receiving device.
	
 Nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind  “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Independent claim 9 is also in the similar situation, hence rejected under 35 U.S.C 101
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 7, 9, 11, 12, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakazawa (US 2014/0118478A1).
Regarding claim 1, Nakazawa discloses: A video processing method, comprising: receiving indication information sent by a video receiving device (paragraph: 0034), wherein the indication information is used to indicate an image super-resolution capability (for e.g., resolution such as 1920.times.1080 pixels: paragraph: 0034) of the video receiving device; determining that the indication information indicates the image super-resolution capability of the video receiving device is enabled (this is implied in as much as the reference discloses receiving viewing conditions information from a reception device: paragraph: 0034), and obtaining a video having a target frame rate and a target resolution that correspond to the indication information; and sending the video having the target frame rate and the target resolution to the video receiving device (paragraph: 0034-0041).
Nakazawa discloses: A video processing method, comprising: sending indication information to a video sending device, wherein the indication information is used to indicate an image super-resolution capability (for e.g., resolution such as 1920.times.1080 pixels: paragraph: 0034)  of a video receiving device (not shown); and  determining that the indication information indicates the image super-resolution capability of the video receiving device is enabled (this is implied in as much as the reference discloses receiving viewing conditions information from a reception device: paragraph: 0034), receiving a video that is sent by the video sending device and that has a target frame rate and a target resolution, wherein the target frame rate and the target resolution correspond to the indication information (paragraph: 0034-0041).
Regarding claim 12, Nakazawa discloses: An electronic device, comprising: one or more processors (6, fig. 1), a memory (2, fig. 1), a communications bus (fig. 1), and one or more programs, wherein the processor and the memory are connected through the communications bus as shown in fig. 1; and the one or more programs are stored in the memory, the one or more programs comprise instructions, and when the instructions are executed by the electronic device, the electronic device performs the following operations: receive indication information sent by a video receiving device (paragraph: 0034), wherein the indication information is used to indicate an image super-resolution capability (for e.g., 
	Regarding claims 7, 11, 18, Nakazawa further discloses: wherein the receiving indication information sent by a video receiving device comprises: receiving, in a media negotiation process, the indication information sent by the video receiving device, wherein the sending indication information to a video sending device comprises: sending the indication information to the video sending device in a media negotiation process, wherein the receiving indication information sent by a video receiving device comprises: receiving, in a media negotiation process, the indication information sent by the video receiving device (paragraph: 0034; step S31, fig. 3A)
6.	Claims 13-17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aspects of the subject disclosure are directed towards providing contextual information (such as high resolution still images) during an audio or video call. A receiver of the contextual information may send commands to the sending device to specify a desired resolution and frame rate of such images. A receiving user also may determine how to display any video call frames and/or the contextual information on one or more display devices available to the receiving user. Other contextual information such as location-related data by which a user can determine and display a location of the other call participant (or participants) may be transmitted during the call.
--(US 2001/0012051A1) to Hara et al. discloses communication terminal e.g. portable visual telephone for image communication, transmits image data with resolution corresponding to resolution of destination liquid crystal display device which teaches: A communication terminal comprises a memory for storing a table in which data for identifying a destination of communication and a resolution of a display device of the destination are associated with each other, an image processor for generating image data with a resolution of the display device of the destination based on the table, and a transmission 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651